The first payment made by defendant in error to Anton Mill, a bankrupt, and which the trustee in bankruptcy seeks to recover, was made the day after the petition in bankruptcy was filed, and long before adjudication. The payment having been made in good faith, the trustee in bankruptcy under the law of 1898 can not recover it from the defendant in error, the debtor.
The second payment, made subsequent to adjudication, was for services rendered after the petition in bankruptcy was filed, and hence not the proceeds of property transferable or seizable at the time of filing, and did not vest in the trustee.
The third payment, although made after adjudication, was based upon an uncompleted contract for personal service, involving the exercise of skill, upon which reliance was had. Such contract did not pass to the trustee. 1 Remington on Bankruptcy, Sections 991, 1132 and 1131.
The judgment will be affirmed.